DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Applicant argues that the cited references, alone or in combination, does not teach “a shaped soft magnetic material on the substrate; a second material extending in a first direction” as recited in claim 2. Applicant asserts that Saito does not use the word “material” with “adhesive.” Applicant states that Saito discloses magnetic material and insulation material, but consistently identifies adhesive 10 by the term “adhesive” or “insulation adhesive,” which is different from insulation material.
	The argument is not persuasive. Material is defined as “the substance or substances of which a thing is made or composed” (https://www.dictionary.com/browse/material). The thing, adhesive 10, in Saito is made with, for example, epoxy.

    PNG
    media_image1.png
    52
    692
    media_image1.png
    Greyscale

	Epoxy is the substance used to make adhesive 10. The reference does not need to expressly state adhesive 10 is a “material” as claimed. Any reasonable person would consider the adhesive 10 made of epoxy as a material. Furthermore, the examiner interpreted the adhesive 10 or the insulation applied to the shaped magnetic material 9 as the claimed “second material.” Saito expressly discloses “insulation material” to insulate the magnetic material 9.

    PNG
    media_image2.png
    38
    705
    media_image2.png
    Greyscale

The adhesive 10 and the insulation material for the magnetic material 9 extend in the axial direction, or into or out of the page direction, as stated in the Office Action mailed on 12/14/2021. Therefore, Saito teaches “a shaped soft magnetic material on the substrate; a second material extending in a first direction” as recited in claim 2.
With respect to drawings objection, applicant argues that paras. [0045], [0065], and [0068] discloses the second “material” and the “shaped soft magnetic material” as recited in claim 2 and previously recited in claim 6. Applicant states that this argument was made in the reply filed on 06/29/2018.
	This is found not persuasive. The originally filed para. [0045] disclose “a coil…wrapped around one or more materials (e.g. soft-magnetic material and/or non-magnetic material.” However, the drawings does not show the “soft-magnetic material and/or non-magnetic material.” Paragraph [0065] of the originally filed specification states “substrate material 260…may be, for example, a flexible printed circuit board.” So, this “substrate material 260” refers to “flexible substrate” as currently claimed in claim 2. Paragraph [0068] of the originally filed specification discloses “Material 350…may be coated.” Even when the “coated” is considered as the claimed “second material,” the drawings do not show the coated core extending in a first direction. The “material 250” in FIG. 2 does not have coating. Therefore, the drawings objection is maintained.
	With respect to 35 USC 112(a) rejection, applicant argues that the examiner made similar rejection in the Office Action mailed on 09/01/2016 and withdrew the rejection in the Office Action mailed on 01/24/2018. Applicant states the examiner provides no explanation as to how or why the disclosure no longer supports the same claimed subject matter that was previously found by the examiner to be supported. Applicant submits that the amended “second material” is solely for purposes of maintaining antecedent basis in the dependent claims.
	The argument is found not persuasive. The office Action mailed on 09/01/2016 is based on the claims submitted on 08/26/2016. Claims 1 and 6 presented on 08/22/2016 recite the following:

    PNG
    media_image3.png
    316
    578
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    121
    520
    media_image4.png
    Greyscale

The amended claim 2 filed on 11/11/2021 and 05/13/2022 recites the following:

    PNG
    media_image5.png
    424
    550
    media_image5.png
    Greyscale

	As can be seen above, applicant’s amendment changed the scope of the claim and required a new interpretation. Accordingly, 35 USC 112 first paragraph rejection is maintained.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “second material extending in a first direction…the second material is between the at least one wire and the plurality of second pads” as recited in amended, the “the second material is a coated core material” as claimed in claim 5, and the “second material is a second soft magnetic material, and an adhesive connects the second soft magnetic material to the flexible substrate” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-5, 7-9, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, the original specification does not include the “second material extending in a first direction…the second material is between the at least one wire and the plurality of second pads” as recited in amended claim 2.
Regarding claim 4, the original specification does not include the “the second material is a core material” as recited in amended claim 4.
Regarding claim 5, the original specification does not include the “the second material is a coated core material.” as recited in amended claim 5.
Regarding claim 7, the original specification does not include the “second material is a second soft magnetic material, and an adhesive connects the second soft magnetic material to the flexible substrate” as recited in amended 7.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2, 8-9, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (JP 61-191005 A) in view of Sugimura (U.S. Patent No. 6,367143 B1).
With respect to claim 2, Saito teaches an electromagnetic field generator [Drawing 1], comprising:
a substrate 3;
a plurality of first pads 1a-4f and or 5a-5f on the substrate;
a plurality of second pads 8a-8f, each of the plurality of second pads extending from at least one of the plurality of first pads;
a shaped soft magnetic 9 material on the substrate;
a second material (adhesive10 or insulation applied to the shaped soft magnetic 9, line 22 of page 7, not expressly shown) extending in a first direction (axial direction, or into or out of the page direction); and
at least one wire 11a-11e connecting the plurality of first pads in a second direction oblique to the first direction,
wherein the second material is between the at least one wire and the plurality of second pads (abstract). Saito does not expressly teach a flexible substrate.
Sugimura teaches an electromagnetic field generator (e.g. FIGs. 1-3), comprising:
a flexible substrate 11; [and]
a plurality of first pads (ends of conductor 21) on the flexible substrate (col. 3, lines 24-36). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the flexible substrate as taught by Sugimura to the electromagnetic field generator of Shi to improve ease of installation.
With respect to claim 8, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2, wherein the plurality of first pads, the plurality of second pads and the wire are at least part of a coil (Saito, abstract).
With respect to claim 9, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2. Saito in view of Sugimura, in the embodiment of FIGs. 1-3, does not expressly teach at least one encapsulating material.
However, Sugimura, in the embodiment of FIG. 8, teaches electromagnetic field generator, comprising at least one encapsulating material 32 (col. 5, lines 21-27). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the encapsulating material as taught by the embodiment in FIG. 8 of Sugimura to the electromagnetic field generator of Saito in view of FIGs. 1-3 of Sugimura to protect the electromagnetic field generator from foreign objects, such as moisture and dust, to prolong the life of the electromagnetic field generator.
With respect to claim 19, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2, wherein the plurality of first pads is at least four first pads,
the at least one wire connects two of the at least four first pads in the second direction, and
the plurality of second pads connect the at least four first pads in a third direction (Saito, abstract).

10.	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito (JP 61-191005 A) in view of Sugimura, as applied to claim 2 above, and further in view of Zhou et al. (U.S. PG. Pub. No. 2005/0122198 A1).
With respect to claim 3, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2. Saito in view of Sugimura does not expressly teach the second pads extend in a third direction about perpendicular to the first direction.
Zhou et al., hereinafter referred to as “Zhou,” teaches an electromagnetic field generator (e.g. FIG. 3), wherein the second pads (dotted horizontal lines) extend in a third direction (horizontal direction) about perpendicular to the first direction (vertical direction) (para. [0024]). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the second pads direction with respect to the first direction as taught by Zhou to the electromagnetic field generator of Saito in view of Sugimura to provide the required circuit arrangement to meet design requirements.

11.	Claims 4-5, and 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saito in view of Sugimura, as applied to claim 2 above, and further in view of Lotfi et al. (U.S. PG. Pub. No. 2009/0066467 A1).
With respect to claim 4, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2. Saito in view of Sugimura does not expressly teach the second material is a core material.
	Lotfi et al., hereinafter referred to as “Lotfi,” teaches an electromagnetic filed generator (FIGURE 29), wherein the second material 540 or 530 is a core material (para. [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second core material as taught by Lotfi to the electromagnetic field generator of Saito in view of Sugimura to provide the required magnetic saturation characteristics.
 	With respect to claim 5, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2. Saito in view of Sugimura does not expressly teach the second material is a coated core material.
Lotfi et al., hereinafter referred to as “Lotfi,” teaches an electromagnetic filed generator (FIGURE 29), wherein the second material 540 or 530 is a coated (by adhesive layer or layer 515) core material (para. [0061]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second core material as taught by Lotfi to the electromagnetic field generator of Saito in view of Sugimura to provide the required magnetic saturation characteristics and to protect the second core material.
With respect to claim 7, Saito in view of Sugimura teaches the electromagnetic field generator of claim 2. Saito in view of Sugimura does not expressly teach 
the second material is a second soft magnetic material, and 
an adhesive connects the second soft magnetic material to the flexible substrate.
Lotfi teaches an electromagnetic filed generator (FIGURE 29), wherein the second material 540 or 530 is a second soft magnetic material, and 
an adhesive connects the second soft magnetic material to the flexible substrate 505 (para. [0061]). Saito also teaches the adhesive 10 connecting the magnetic core 9 to the substrate 3 (abstract), and Sugimura teaches a flexible substrate. So the combination of Saito in view of Sugimura and Lotfi teaches “an adhesive connects the second soft magnetic material to the flexible substrate” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the second material and adhesive as taught by Lotfi to the electromagnetic field generator of Saito in view of Sugimura to improve mechanical strength of the electromagnetic field generator.

Conclusion
12.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837